DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 19-20, they recite, among other features, “defining a first virtual gesture-space corresponding to a first region of the first frame proximal to the first location;
defining a second virtual gesture space corresponding to a second region of the first frame proximal to the second location;
processing the first region of the first frame and other frames of the set of frames using a gesture recognition subsystem to recognize a valid hand gesture performed by the first user in the first virtual gesture-space corresponding to the first region; and
processing the second region of the frame and other frames of the set of frames using the gesture recognition subsystem to recognize a valid hand gesture performed by the second user in the second virtual gesture space corresponding to the second region”.
The Prior Art discloses determining which user has priority and initiating a command according to the gesture of the user that was determined to have priority.  The Prior Art does not disclose defining a first virtual gesture-space corresponding to a first region of the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 27, 2021